NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0224-19T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NAGY A. IBRAHIM, a/k/a
NAGY IBRAHAM, NAGGY
IBRAHIM, ADEL IBRAHIM,
NAGY ADEL IBRHIM,
EMANUEL VENTURA, and
ADEL,

     Defendant-Appellant.
_________________________

                   Submitted December 14, 2020 – Decided January 26, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment Nos. 08-01-0227
                   and 07-12-2889.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the briefs).
            Damon G. Tyner, Atlantic County Prosecutor, attorney
            for respondent (Mario C. Formica, Deputy First
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant appeals from the June 4, 2019 Law Division order denying his

petitions for post-conviction relief (PCR) without an evidentiary hearing. For

the reasons that follow, we affirm.

      Following a jury trial, defendant was convicted of first, second, and third-

degree drug distribution and related offenses charged in a 2008 eight-count

indictment, Indictment No. 08-01-0227.1         On January 22, 2010, he was

sentenced to an extended term of fifty-five years' imprisonment, with a twenty-

five-year period of parole ineligibility, on the first-degree offense (count seven).

The remaining counts were merged. Five days later, on January 27, 2010,

defendant entered a negotiated guilty plea to third-degree possession of a

controlled dangerous substance (CDS) with intent to distribute, N.J.S.A. 2C:35-

5(a)(1), and 2C:35-5(b)(3), charged in a 2007 two-count indictment, Indictment

No. 07-12-2889. On the same date, defendant was sentenced in accordance with




1
  On defendant's motion, the trial court severed count eight of the indictment
for trial purposes and later dismissed the count. The jury returned a verdict of
guilty on all seven remaining counts.
                                                                            A-0224-19T1
                                         2
the plea agreement to a five-year term of imprisonment, with a two-year period

of parole ineligibility, concurrent to the 2008 indictment.

      Defendant appealed his convictions and sentence on the 2008 indictment

only. We affirmed his convictions in an unpublished opinion but remanded "for

further consideration of the sentence." State v. Ibrahim, No. A-3177-09 (App.

Div. Feb. 8, 2012) (slip op. at 2). On the remand, defendant's sentence was

reduced to fifty years' imprisonment, with 200 months of parole ineligibility.

On February 6, 2013, we affirmed the re-sentence on a Sentence Only Argument

calendar. See R. 2:9-11. The Supreme Court ultimately denied defendant's

reinstated petition for certification after initially dismissing it for failure to

prosecute. State v. Ibrahim, 225 N.J. 340 (2016). 2

      The facts underlying defendant's convictions on the 2008 indictment are

set forth in our opinion and need not be repeated at length here. See Ibrahim,

No. A-3177-09, slip op. at 2-8. Briefly, the convictions stemmed from an

undercover investigation during which defendant sold crack cocaine on three

separate occasions to a confidential informant (CI) who "assisted the federal and

state governments in approximately twenty-five investigations involving first-



2
   As the PCR court noted, defendant "presented his case pro se as a result of
firing his [appellate] attorney."
                                                                          A-0224-19T1
                                        3
degree and second-degree offenses," including defendant's case, "received a

reduced sentence in exchange for his cooperation," and "received certain cash

payments in connection with his continued services as a [CI]." Id. at 3. Prior

to each of the sales, the CI called defendant to arrange the purchases, which calls

were intercepted and recorded by law enforcement with the CI's consent, in

accordance with the consensual interception provision of the Wiretap Act,

N.J.S.A. 2A:156A-4(c). Id. at 5, 6, 7. At trial, the State "played the audiotapes

of numerous recorded phone calls that [the CI] made to defendant." Id. at 5, n.3.

In addition to the CI's testimony, the State presented testimony from Detective

Keith Carmack, the lead investigator, as well as other officers "who had

participated in the investigation" and who had monitored and witnessed the

transactions. Id. at 8. Further, "[t]he parties stipulated that 152.6 grams of

cocaine (or about 5.362 ounces) were collectively recovered as a result of the

investigation." Ibid. In his direct appeal, defendant "principally contest[ed] the

State's use of a [CI] in the investigation that led to his prosecution." Id. at 2.

      On August 29, 2016, defendant filed a pro se PCR petition on the 2008

indictment only, after the trial court had previously granted his request to

withdraw a 2013 petition without prejudice. In his reinstated PCR petition,

defendant alleged numerous claims of ineffective assistance of counsel (IAC).


                                                                             A-0224-19T1
                                         4
A counseled brief submitted on defendant's behalf as well as two pro se

supplemental briefs raised additional claims. Thereafter, on July 11, 2018,

defendant filed a pro se PCR petition on the 2007 indictment alleging various

IAC claims.

      Following oral argument, Judge Bernard E. DeLury, Jr., who had also

presided over both the jury convictions for the 2008 indictment and the plea

conviction for the 2007 indictment, denied defendant's petitions by order dated

June 4, 2019. In a sixty-eight-page written opinion, the judge painstakingly

reviewed the factual background, procedural history, and submissions by the

parties.   Regarding the 2007 indictment, the judge determined defendant's

petition "was not timely filed and [was] barred under [Rule] 3:22-12." See R.

3:22-12(a)(l) (imposing a five-year deadline for first petitions, which is subject

to extension "due to [a] defendant's excusable neglect," where "there is a

reasonable probability that if the defendant's factual assertions were found to be

true enforcement of the time bar would result in a fundamental injustice").

      The judge explained that the petition was

              time barred pursuant to [Rule] 3:22-12 because it was
              not filed within five . . . years after the date of
              conviction, which was entered approximately eight . . .
              years before [defendant] filed his PCR. Furthermore,
              [defendant] has failed to present any facts to show that
              his delay was due to his own excusable neglect.

                                                                          A-0224-19T1
                                         5
            Moreover, he has failed to show that his factual
            assertion would result in a fundamental injustice if the
            time bar was enforced.

See State v. Afanador, 151 N.J. 41, 52 (1997) (explaining that factors to be

considered in determining whether a petitioner has asserted a sufficient basis for

relaxing Rule 3:22-12(a)(l)'s time restraints include "the extent and cause of the

delay, the prejudice to the State, and the importance of the petitioner's claim in

determining whether there has been an 'injustice' sufficient to relax the time

limits" (citing State v. Mitchell, 126 N.J. 565, 580 (1992))).

      Regarding the 2008 indictment, the judge applied the governing legal

principles and concluded defendant failed to establish a prima facie case of IAC

by a preponderance of the evidence.         Viewing the facts in the light most

favorable to defendant, the judge found defendant failed to show that either

counsel's performance fell below the objective standard of reasonableness set

forth in Strickland v. Washington, 466 U.S. 668, 687 (1984), and adopted by our

Supreme Court in State v. Fritz, 105 N.J. 42, 49-53 (1987), or that the outcome

would have been different without the purported deficient performance as

required under the second prong of the Strickland/Fritz test. Additionally, the

judge concluded that defendant was not entitled to an evidentiary hearing




                                                                          A-0224-19T1
                                        6
because he failed to present any issues that could not be resolved by reference

to the existing record.

      Pertinent to this appeal, in his written decision, the judge expressly

rejected defendant's contention that he was deprived of effective assistance of

counsel during the plea negotiation process. Defendant claimed that because

trial counsel was under the mistaken impression that the 2007 indictment

included a second-degree charge, counsel misled him about the charges and

failed to engage in effective plea negotiations to facilitate a global resolution of

both indictments. Preliminarily, the judge acknowledged that during the plea

hearing on the 2007 indictment, "there was a discussion about whether or not

[the 2007 indictment] was a two-count or a three-count indictment and whether

[defendant] was selling in a school zone," but after resolving that the school

zone count "was not . . . true bill[ed] by the Grand Jury," the "court proceeded

with the plea hearing."

      The judge then noted that pursuant to State v. Williams, 277 N.J. Super.
40, 46 (App. Div. 1994), "[t]rial [c]ounsel does not have the ability to compel a

plea offer as the prosecutor solely possesses this power. Therefore, [defendant's

t]rial [c]ounsel . . . cannot be ineffective for not seeking or procuring" a certain

plea offer. See ibid. ("[A] defendant has no legal entitlement to compel a plea


                                                                            A-0224-19T1
                                         7
offer or a plea bargain; the decision whether to engage in such bargaining rests

with the prosecutor."). Further, after carefully reviewing the record, the judge

determined that defendant "was offered a very favorable plea deal" of fourteen

years' imprisonment, with a five-year period of parole ineligibility, on the more

serious 2008 indictment, "a first-degree weight case," with a concurrent lesser

sentence on the less serious 2007 indictment. However, defendant rejected the

offer "after being specifically informed that by doing so he would risk a potential

life sentence by going to trial."

      The judge concluded that the record did not support defendant's contention

that trial counsel's error regarding the charges contained in the 2007 indictment

had any effect on him rejecting the fourteen-year plea deal offered on the 2008

indictment. The judge elaborated:

             The record reflects that [defendant] was informed and
             stated that he understood the risk he was taking by
             rejecting the plea deal . . . . The record, as well as the
             time line of events negates any argument that
             [defendant's] counsel failed to provide timely,
             accurate[,] and updated explanations as to the status of
             plea negotiations. [Defendant's] claim that these
             actions resulted in him taking a 'worse deal' by
             proceeding to trial are unsupported due to [defendant's]
             refusal to listen to his numerous attorneys' explanations
             and warnings regarding his sentence exposure. [3]

3
    Defendant was represented by at least three different attorneys from
indictment to trial on the 2008 indictment.
                                                                           A-0224-19T1
                                         8
            [Defendant] elected to go to trial despite these warnings
            and was convicted and sentenced to an extended term.
            There is nothing to suggest that [defendant's] trial
            counsel was ineffective under the Strickland[/]Fritz
            standard as the record reflects counsel's attempts to
            warn [defendant], which went unheeded.

      The judge also rejected defendant's pro se claims.          In his pro se

submissions, defendant asserted that (1) the indictment should have been

dismissed because the CI, rather than a detective, should have testified before

the grand jury; (2) the judge's ruling at the N.J.R.E. 104 hearing, admitting

N.J.R.E. 404(b) evidence regarding the purchase of firearms, was erroneous; (3)

law enforcement mishandled the CDS evidence; and (4) the consensual

interceptions were unlawful.      Thus, defendant inferred his attorney was

ineffective in handling these issues at trial. However, the judge explicitly found

no "prima facie showing of [IAC] pertaining to these issues." Moreover, the

judge agreed with the State that the issues were procedurally barred under Rule

3:22-5, which provides that "[a] prior adjudication upon the merits of any ground

for relief is conclusive whether made in the proceedings resulting in the

conviction . . . or in any appeal taken from such proceedings," and Rule 3:22-4,

which bars a defendant from raising any issue in his first PCR petition that could

have been raised on direct appeal unless one of three exceptions apply, none of

which obtain here.

                                                                          A-0224-19T1
                                        9
      Specifically, defense counsel had unsuccessfully moved to dismiss the

indictment pre-trial and had attacked the validity of the consensual interceptions

on direct appeal. See State v. Preciose, 129 N.J. 451, 476 (1992) ("[A] prior

adjudication on the merits ordinarily constitutes a procedural bar to the

reassertion of the same ground as a basis for [PCR]." (citing R. 3:22-5)).

Further, although not raised on direct appeal, trial counsel had challenged the

admission of the Rule 404(b) evidence and had effectively "cross-examin[ed]

the FBI agent regarding the issue of chain of custody of the drugs."

Additionally, because defendant "failed to provide any factual or legal basis that

the drug evidence was mishandled by Detective Carmack or that the wrong drugs

were taken out of the safe and sent to the lab," his claim of impropriety was "a

mere bald assertion." See State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999) ("[A] petitioner must do more than make bald assertions that he was

denied the effective assistance of counsel.").

      On appeal, defendant presents the following issues for our consideration:

            POINT I

            AS THE INTEREST[S] OF JUSTICE APPLY IN THIS
            CASE, THE FIVE-YEAR TIME BAR SHOULD BE
            RELAXED.




                                                                          A-0224-19T1
                                       10
            POINT II

            AS DEFENDANT SHOWED THAT HIS ATTORNEY
            WAS     INEFFECTIVE      DURING     PLEA
            NEGOTIATIONS, HE IS ENTITLED TO RELIEF.

            POINT III

            AS THERE WAS A GENUINE ISSUE OF
            MATERIAL FACT IN DISPUTE, AN EVIDENTIARY
            HEARING WAS REQUIRED.

            POINT IV

            AS THE PCR COURT FAILED TO EXPLAIN ITS
            REASONS WHEN IT DENIED DEFENDANT'S
            SEVERAL [PRO SE] CLAIMS, A REMAND IS
            REQUIRED.

            POINT V

            AS PCR COUNSEL FAILED TO PROPERLY BRIEF
            AND ARGUE THAT DEFENDANT'S CLAIM THAT
            HIS TRIAL COUNSEL UNDER INDICTMENT NO.
            08-01-0227-I FAILED TO INVESTIGATE AND TO
            PRESENT AN ENTRAPMENT DEFENSE, THIS
            MATTER SHOULD BE REMANDED.           (NOT
            RAISED BELOW).

We are not persuaded by any of these arguments and affirm substantially for the

reasons set forth in Judge DeLury's exhaustive and well-reasoned written

opinion, adding the following comments.

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must show "by a preponderance of the credible evidence," State v.

                                                                       A-0224-19T1
                                     11
Goodwin, 173 N.J. 583, 593 (2002), that: (1) counsel's performance was

deficient; and (2) the deficiency prejudiced the defense. Strickland, 466 U.S. at

687; Fritz, 105 N.J. at 58. The mere raising of a PCR claim does not entitle the

defendant to an evidentiary hearing. Cummings, 321 N.J. Super. at 170. Rather,

"view[ing] the facts in the light most favorable to a defendant," Preciose, 129
N.J. at 463, PCR judges should grant evidentiary hearings in their discretion

only if the defendant has presented a prima facie claim of IAC, material issues

of disputed fact lie outside the record, and resolution of those issues necessitates

a hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013).

      A PCR claim is not a substitute for a direct appeal and thus must overcome

some time and procedural bars before it can be considered. R. 3:22-3. To that

end, "a defendant may not employ post-conviction relief to assert a new claim

that could have been raised on direct appeal, Rule 3:22-4, or to relitigate a claim

already decided on the merits, Rule 3:22-5." Goodwin, 173 N.J. at 593. A

defendant is also constricted by "Rule 3:22-12, which establishes a five-year

time limit for petitioning for post-conviction relief." Ibid.

      We are satisfied from our review of the record that Judge DeLury correctly

imposed the applicable time and procedural bars to defendant's PCR claims and

properly determined that defendant failed to make a prima facie showing of IAC


                                                                            A-0224-19T1
                                        12
within the Strickland/Fritz test to warrant relief or an evidentiary hearing. See

State v. Reevey, 417 N.J. Super. 134, 146-47 (App. Div. 2010) ("[I]t is within

our authority to conduct a de novo review of both the factual findings and legal

conclusions of the PCR court" where, as here, no evidentiary hearing was

conducted) (citations and internal quotation marks omitted).

      Defendant also argues that his PCR attorney was ineffective by failing to

advance defendant's claim that trial counsel was ineffective for "failing to

investigate and present an entrapment defense" at trial. Defendant asserts that

"other than includ[ing] a single conclusory notation in her PCR brief," PCR

counsel "did not substantively argue defendant's claim either in her brief or at

oral argument," and, "[a]s a consequence, the PCR court did [not] address this

claim in its written opinion."     Defendant urges that the "matter should be

remanded" for "the appointment of new PCR counsel and a new [PCR] hearing."

      In addition to the constitutional right to the effective assistance of counsel,

"Rule 3:22-6(d) imposes an independent standard of professional conduct upon

an attorney representing a defendant in a PCR proceeding." State v. Hicks, 411
N.J. Super. 370, 376 (App. Div. 2010). The Rule provides:

            Counsel should advance all of the legitimate arguments
            requested by the defendant that the record will support.
            If defendant insists upon the assertion of any grounds
            for relief that counsel deems to be without merit,

                                                                             A-0224-19T1
                                        13
            counsel shall list such claims in the petition or amended
            petition or incorporate them by reference. Pro se briefs
            can also be submitted.

            [R. 3:22-6(d).]

      In State v. Webster, 187 N.J. 254, 257 (2006), our Supreme Court held

that PCR counsel must "investigate the claims urged by the client" and "should

advance all of the legitimate arguments that the record will support." See also

State v. Rue, 175 N.J. 1, 18 (2002) (recognizing "the critical nature of faithful

and robust representation of a defendant at a PCR proceeding"). If a defendant

shows that his PCR attorney's representation was deficient under the standards

imposed by the Rule, the Strickland test is irrelevant. Rue, 175 N.J. at 4; Hicks,
411 N.J. Super. at 376.       "The remedy for counsel's failure to meet the

requirements imposed by Rule 3:22-6(d) is a new PCR proceeding." Ibid.

      Here, unlike Hicks, where it was apparent that PCR counsel had failed to

meet his obligations, we cannot conclude on the record before us that PCR

counsel failed to discharge the responsibilities specified under Rule 3:22-6(d)

and that a remand for a new hearing is required. In reaching that conclusion, we

are persuaded by the fact that, contrary to defendant's claim, trial counsel

unsuccessfully presented the statutory defense of entrapment at trial and




                                                                          A-0224-19T1
                                       14
appellate counsel unsuccessfully challenged the related jury instruction in

defendant's direct appeal. Ibrahim, No. A-3177-09, slip op. at 18-22.

      Affirmed.




                                                                        A-0224-19T1
                                     15